Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment of conviction, upon his plea of guilty of sexual abuse in the first degree (Penal Law § 130.65). During the plea colloquy, defendant stated that he was intoxicated at the time of the crime. The court immediately conducted further inquiry of defendant and explained to him that he had a potential defense, i.e., that he lacked the requisite intent to commit the crime. The court advised defendant, that by pleading guilty, *877defendant was giving up the right to raise that issue to a jury. The court’s conduct was proper (see, People v Tomaino, 134 AD2d 859). We conclude that defendant’s plea was entered knowingly, voluntarily and intelligently.
There is no merit to the contention that defendant was denied effective assistance of counsel. The record reveals that, under the totality of circumstances, defendant received meaningful representation (see, People v Hobot, 84 NY2d 1021; People v Baldi, 54 NY2d 137).
The sentence imposed is neither unduly harsh nor severe. (Appeal from Judgment of Cattaraugus County Court, Himelein, J. — Sexual Abuse, 1st Degree.) Present — Lawton, J. P., Fallon, Callahan, Doerr and Davis, JJ.